In a proceeding (a) to annul a determination of the State Liquor Authority approving a package-store liquor license application of the individual respondents, and (b) to enjoin the issuance of such license, the Authority appeals, by permission of the Supreme Court, Kings County, and is limited by its brief, from so much of an order of said court entered October 13, 1965, upon reargument, as adhered to the court’s original determination to remit the matter to the Authority for further proceedings. Order, insofar as appealed from, reversed on the law, without costs, and petition dismissed, without costs (Matter of Hub Wine & Liq. Co. v. State Liq. Auth., 16 N Y 2d 112; see, also, Matter of Greene v. New York State Liq. Auth., N. Y. L. J., June 10, 1965, p. 19, col. 4). No questions of fact have been considered.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.